Title: From Thomas Jefferson to Charles Willson Peale, 18 July 1824
From: Jefferson, Thomas
To: Peale, Charles Willson


Dear Sir
Monticello
July 18. 24.
I do not wonder that visitors to your Museum come from afar if not equal to some in Europe it possessed much which they have not. of the advantage of Mr. Waterton’s mode of preserving animal subjects with sublimate instead of arsenic you are the best judge. I greatly wish success to Rembrandt in his new enterprise of the equestrian portrait of General Washington. he is no doubt however aware of the partialities of the public functionaries to economy and that with some it is the first object. he may meet disappointment at that market, but at that of the world I presume he is safe. among your greatest happinesses must be the possession of such sons. so devoted to the arts of taste as well as of use, and so successful in them. and the continuance in the same powers at an age so advanced as your’s is a blessing indeed. my eyes are good, also. I use spectacles only at night; and I am particularly happy in not needing your teeth of porcelain. I have lost one only by age, the rest continuing sound. I ride every day from 3. or 4. to 8. or 10. miles without fatigue, but I am little able to walk, and never further than my garden. I should indeed have been happy to have received the visit you meditated in the Spring. yet in the fall it will be more gratifying to you, in as much as our central and principal building, will be more advanced, that which is to unite all into one whole, and give it the unity, the want of which has hitherto lessened it’s impressions. we shall want a fresco painter for one of the apartments, which however is not yet ready and perhaps may not be until the next year. I asked, by way of postscript in a letter to Mr Vaughan whether there is such an artist in the US. his answer leaves it doubtful, and our job is too small to think of inviting one from Italy where they are as plenty as oil painters with us. your letters give me great pleasure, altho’ my difficulties of writing do not always permit me to count letter for letter. I do not the less preserve you ever & constantly in my affections and great respect.Th: Jefferson